Citation Nr: 1020843	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD), 
major depressive disorder, and anxiety disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to 
February 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  

In a March 2010 informal hearing presentation, the Veteran's 
representative contended that Veteran filed a second notice 
of disagreement (NOD) on March 18, 2008 with regard to the 
denial of service connection for gastrointestinal issues.  It 
was requested that the Board remand this matter for the 
issuance of a statement of the case (SOC).  

A review of the evidence of record indicates that a September 
2007 rating decision denied service connection for PTSD, 
anxiety, gastrointestinal disorder chronic diarrhea, and 
heart burn (acid reflux).  In December 2007, the Veteran's 
representative filed a NOD on the Veteran's behalf with 
regard to the issues of PTSD and anxiety.  A SOC was issued 
in April 2008 which addressed those issues.  

The Board observes an Authorization in Accordance with the 
1974 Privacy Act signed by the Veteran on March 17, 2008 that 
was addressed to Senator Richard Lugar.  The Veteran 
indicated that he had submitted claims for PTSD, anxiety, and 
gastrointestinal issues, all of which were denied.  He 
indicated that he had submitted an appeal but had not heard 
anything back and requested assistance resolving the appeal 
and expediting the process.  This correspondence was referred 
to the Indianapolis RO by Senator Lugar's office on March 20, 
2008.  The Board assumes that the Veteran's representative is 
referring to this document as an NOD.  

Accordingly, the issue of whether the Veteran submitted a 
timely NOD with regard to the matters of entitlement to 
service connection for a gastrointestinal disorder/chronic 
diarrhea and heart burn/acid reflux has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over this matter, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD), 
major depressive disorder, and anxiety disorder is being 
remanded for further development.  

In the March 2010 informal hearing presentation, the 
Veteran's representative essentially contended that the 
September 2007 VA examination was inadequate.  In this 
regard, it was noted that the examiner determined that the 
criteria for PTSD were not met, and did not comment on 
whether any of the diagnoses provided were related to the 
Veteran's military service.  Additionally, it was asserted 
that the examination was of the wrong type.  A remand was 
requested for an examination by a different examiner to 
address whether the Veteran's current diagnosis should be 
PTSD and whether the current diagnoses of major depression 
and anxiety disorder are related to his military service.  

The Board observes that service connection for PTSD requires: 
(1) medical evidence diagnosing the condition, (2) credible 
supporting evidence that the claimed, in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed, in-
service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A review of the evidence of record reflects that the Veteran 
served during Operation Enduring/Iraqi Freedom from November 
2003 to November 2004 in Kuwait and Iraq.  His DD Form 214 
shows that he served in an imminent danger pay area.  In June 
2006, the Veteran was issued the Combat Action Badge (CAB) 
for being actively engaged by the enemy with direct small 
arms fire and RPG (rocket propelled grenade) attack in Tal' 
Afar, Iraq on June 1, 2004.  

In a March 2007 statement in support of claim for service 
connection for PTSD, the Veteran identified two stressors.  
The first occurred in approximately April 2004 at Al Kut, 
Iraq.  The Veteran stated that he was the driver of a humvee 
that was sent to quell violence that was occurring around 
Muqtada Al Sadr.  He asserted that his convoy was attacked by 
small arms fire on numerous occasions, that he heard and saw 
IEDs, and that a member of the convoy was killed and another 
injured.  He added that he was extremely fearful for his 
life.  The second stressor occurred in approximately July 
2004.  The Veteran's wife was also serving in Iraq at the 
same time he was but was assigned to a different battalion.  
The Veteran received word that a mortar struck near the 
dining hall of his wife's unit and that someone was killed 
and others were injured.  He was extremely worried for three 
days that his wife had been killed or injured due to the lack 
of communication about the incident.  An August 2007 deferred 
rating decision (DRD) corroborates that a member of the 
Veteran's wife's unit was KIA in May 2004. 

The Board concludes that based on the forgoing, the Veteran 
engaged in combat with the enemy.  This conclusion is 
supported by his receipt of the CAB and that he served in an 
imminent danger pay area.  Moreover, the stressor related to 
the Veteran's wife has already been conceded by the August 
2007 DRD.  Accordingly, the Veteran's statements that he was 
exposed to small arms fire and IEDs while driving a humvee 
and that he was unaware whether his wife was injured or 
killed following a mortar attack are accepted and no further 
development or corroborative evidence is required, as they 
are both consistent with the circumstances of his service.  
38 U.S.C.A. § 1154(b).  

As there is credible supporting evidence that two stressors 
occurred, the remaining elements to establish service 
connection for PTSD are medical evidence diagnosing the 
condition and a link between current symptomatology and the 
claimed in-service stressors.  A review of the evidence of 
record does not reflect a diagnosis of PTSD.  However, the 
Veteran has been variously diagnosed with anxiety disorder 
NOS; major depressive episode (MDE); major depressive 
disorder, single episode; social anxiety; alcohol dependence; 
and mixed or unspecified drug abuse.  In particular, the 
September 2007 VA PTSD examiner commented that although the 
Veteran had some symptoms consistent with PTSD, he did not 
meet the full criteria for the disorder.  The examiner 
indicated that the Veteran experienced markedly diminished 
interest in activities, but did not present with other 
avoidance symptoms and that his anhedonia seemed to be 
accounted for by major depression.  The examiner diagnosed 
social anxiety; major depressive disorder, single episode, 
moderate; and alcohol dependence.  

The Board concludes that a remand for another VA examination 
is necessary.  In this regard, the examiner did not opine as 
to whether the diagnoses of social anxiety and major 
depressive disorder were related to the Veteran's military 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.)  Additionally, although the examiner 
related that not all the criteria for a diagnosis of PTSD 
were met, she did not clearly identify which criteria were 
met and which were not.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.)  
Accordingly, a remand for another VA examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
diagnoses of any and all psychiatric 
disorders which may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records and post-service medical 
records as well as the Veteran's own 
assertions.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner with a summary of the 
verified in-service stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.

Based on a review of the claims folder and 
the examination findings, the examiner 
should render any relevant diagnoses 
pertaining to the claim for a psychiatric 
disorder.  The examiner should determine 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied, 
including whether the DSM-IV requirements 
for the sufficiency of a stressor have 
been met.  If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
verified in-service stressors.

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any additional psychiatric 
disorder is causally or etiologically 
related to the Veteran's military service 
as opposed to its being more likely due to 
some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



